Exhibit 10.2

 

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of October 21, 2009 (this
“Agreement”), by and between Front Line Management Group, Inc. (the “Company”)
and Irving Azoff (“Executive”).

 

WHEREAS, Executive and the Company previously entered into an employment
agreement (the “Original Employment Agreement”), dated May 11, 2007; and

 

WHEREAS, Executive and the Company desire to amend and restate the Original
Employment Agreement as set forth herein; and

 

WHEREAS, the Company entered into that certain Stock Purchase Agreement, dated
as of May 11, 2007 (“Stock Purchase Agreement”), pursuant to which, among other
matters, Ticketmaster Entertainment, Inc. (“Ticketmaster”) (as successor to
IAC/InterActiveCorp) acquired a majority of the issued and outstanding shares of
capital stock of the Company, including a portion of the shares held by
Executive (the “Transaction”), which purchase became effective as of the Closing
(as such term is defined in the Stock Purchase Agreement); and

 

WHEREAS, as a condition to the parties’ willingness to enter into the
Transaction, the Company requested, and Executive agreed, that the Stock
Purchase Agreement would incorporate by reference and extend the term of the
non-competition and non-solicitation provisions with respect to Executive and
the Company set forth in the “2004 Agreement” (as such term is defined in the
Stock Purchase Agreement) (the “2004 Agreement”); and

 

WHEREAS, Executive, Ticketmaster, and The Azoff Family Trust of 1997, dated
May 27, 1997 (the “Azoff Trust”) are contemporaneously herewith entering into an
employment agreement (the “LN Employment Agreement”), dated October 21, 2009,
pursuant to which, among other matters, the parties agreed that Live
Nation, Inc. (“Live Nation”) would, under specified circumstances, purchase
shares of common stock, $0.01 par value, of the Company (“Company Common
Stock”), held by Executive and his affiliates;

 

WHEREAS, as a condition to the parties’ willingness to enter into the LN
Employment Agreement and to commit to the share purchase provisions set forth in
Section 13 of the LN Employment Agreement, Executive has agreed, subject to the
occurrence of the LN Effective Date (as defined in the LN Employment Agreement)
(the “LN Effective Date”), to extend the term of the non-competition and
non-solicitation provisions set forth in Section 8 of this Agreement; and

 

WHEREAS, Executive desires to continue employment with the Company and enter
into this Agreement on the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

1.             Effectiveness; Term of Employment.

 

a.             Effectiveness.  For purposes of this Agreement, “Effective Date”
means June 8, 2007.  On the Effective Date, the employment agreement, dated
December 31, 2004, between Executive and the Company (the “2004 Employment
Agreement”), terminated and ceased to have any further force or effect and was
superseded by this Agreement in its entirety.

 

b.             Subject to the provisions of Section 7 of this Agreement,
Executive shall be employed by the Company for the period commencing on the
Effective Date and ending on the seventh anniversary of the Effective Date,
subject to any applicable extension or early termination of this Agreement by
Executive or the Company (“Employment Term”), on the terms and subject to the
conditions set forth in this Agreement.

 

2.             Position.

 

a.             During the Employment Term, Executive shall serve as the Chief
Executive Officer (“CEO”) of the Company.  In such position, Executive shall
have such duties and authority as are customary for a chief executive officer
and as shall be determined from time to time by the Board of Directors of the
Company (the “Board”), and shall report to the Board.

 

b.             Subject to Executive’s obligations under the LN Employment
Agreement during the LN Employment Term (as such term is defined in the LN
Employment Agreement), during the Employment Term, Executive will devote
substantially all of Executive’s business time and best efforts to the
performance of Executive’s duties hereunder and will not engage in any other
business, profession or occupation, for compensation or otherwise, except as
specifically provided in Section 8 hereof, which would conflict or interfere
with the rendition of such services either directly or indirectly, without the
prior written consent of the Board; provided, that nothing herein shall preclude
Executive from accepting appointment to, subject to the prior approval of the
Board, or continuing to serve on any board of directors or trustees of any
business corporation or any charitable organization; provided, in each case, and
in the aggregate, that such activities do not conflict or interfere with the
performance of Executive’s duties hereunder or conflict with Section 8 of this
Agreement.

 

3.             Base Salary.  During the Employment Term, the Company shall pay
Executive a base salary at the annual rate of Two Million Dollars ($2,000,000),
payable in regular installments in accordance with the Company’s usual payment
practices.  Executive shall be entitled to such increases in Executive’s base
salary, if any, as may be determined from time to time in the sole discretion of
the Board.  Executive’s annual base salary, as in effect from time to time, is
hereinafter referred to as the “Base Salary.”

 

4.             Annual Bonus.  With respect to each full fiscal year during the
Employment Term, the Company shall pay Executive a bonus award at the annual
rate of Two Million Dollars ($2,000,000) (the “Annual Bonus”), which shall be
payable in full within ten (10) business days after the end of each such full
fiscal year.  The Company shall pay a pro rated bonus if required pursuant to
Section 7(d) hereof.

 

5.             Employee Benefits.  During the Employment Term, Executive shall
be entitled to participate in the Company’s employee benefit plans (other than
annual bonus and incentive plans) and receive perquisites as in effect from time
to time (collectively “Employee

 

2

--------------------------------------------------------------------------------


 

Benefits”), on the same basis as those benefits are generally made available to
other senior executives of the Company, including a vacation policy
substantially similar to that provided chief executive officers of similar
businesses (as reasonably determined by the Board).

 

6.             Business Expenses.  During the Employment Term, any and all
business expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company consistent with Company practices
under the 2004 Employment Agreement, so long as such expenses do not constitute
compensation to Executive under IRS or other applicable standards or
regulations.

 

7.             Termination.  The Employment Term and Executive’s employment
hereunder may be terminated by either party only pursuant to the terms of this
Agreement; provided that except as otherwise specified in this Section 7,
Executive will be required to give the Company at least 60 days advance written
notice of any resignation of Executive’s employment.  Executive’s employment
with the Company may be terminated by the Company for Cause (as defined below),
by Executive for Good Reason (as defined below) or due to death or Disability
(as defined below), in each case in accordance with the terms of this Agreement,
whether prior to, on or after the LN Effective Date.  Following the LN Effective
Date, Executive’s employment with the Company also may be terminated by the
Company without Cause or voluntarily by Executive without Good Reason, in each
case in accordance with the terms of this Agreement.  Notwithstanding any other
provision of this Agreement, the provisions of this Section 7 exclusively shall
govern Executive’s rights upon termination of employment with the Company.

 

a.             By the Company For Cause; by Executive without Good Reason.

 

(i)            This clause (i) shall apply solely with respect to the period
prior to the LN Effective Date. For purposes of this Agreement, “Cause” means
(A) the willful and continued failure of Executive to perform substantially his
material duties with the Company (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness and shall not include a
failure to achieve particular results or to perform at any particular level)
after a written demand for performance is delivered to Executive by the Board
which identifies the manner in which the Board believes that Executive has not
performed Executive’s duties and Executive, after a period established by the
Board and communicated in writing to Executive (which period may be no less than
twenty (20) days), has failed to cure such failure, (B) the willful engaging by
Executive in gross misconduct which is demonstrably and materially injurious to
the Company or any material breach by Executive of his Non-Solicitation or
Non-Competition obligations either under Section 8 of this Agreement or under
the 2004 Agreement (the duration of which has been extended as provided in the
Stock Purchase Agreement) (if such breach continues beyond a five (5) day cure
period), (C) Executive’s conviction of, or pleading guilty to, a felony
involving moral turpitude or dishonesty or (D) a material breach by Executive of
a fiduciary duty.  A termination of Executive’s employment with the Company by
the Company for Cause shall not be effective unless and until the Company has
delivered to Executive, along with a Notice of Termination (as defined in
Section 7(e)), a copy of a resolution duly adopted by a majority of the Board
(excluding Executive, if he is a member of the Board) stating that the Board has
determined to terminate Executive’s employment with the Company for Cause;
provided, however, that no such resolution shall be permitted to be adopted
without

 

3

--------------------------------------------------------------------------------


 

the Company having afforded Executive the opportunity to make a presentation to
the Board and to answer any questions its members may ask him.

 

(ii)           For purposes of this Agreement, (A) “Affiliate” means any
individual, corporation, partnership, limited liability company, association,
trust or other entity or organization that directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with such person, where “control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management policies of the
Company, whether through the ownership of voting securities, by contract, as
trustee or executor, or otherwise, and, with respect to any individual, any
relative or spouse of such person, or any relative of such spouse, who has the
same home as such person; and (B) “Subsidiary” means (x) any corporation more
than fifty percent (50%) of whose stock of any class or classes having by the
terms thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by the Company and/or one
or more Subsidiaries of the Company and (y) any partnership, limited liability
company, association, joint venture or other entity in which the Company and/or
one or more Subsidiaries of the Company has more than a fifty percent (50%)
equity interest or the right to control the management of such entity.

 

(iii)          If Executive’s employment is terminated (x) by the Company for
Cause or (y) solely with respect to periods on and after the LN Effective Date,
voluntarily by Executive without Good Reason, Executive shall be entitled to
receive:

 

(A)          the Base Salary through the date of termination;

 

(B)           any Annual Bonus earned but unpaid as of the date of termination
for any previously completed fiscal year;

 

(C)           reimbursement for any unreimbursed business expenses properly
incurred by Executive in accordance with Company policy prior to the date of
Executive’s termination; and

 

(D)          such Employee Benefits, if any, as to which Executive may be
entitled under the employee benefit plans of the Company (the amounts described
in clauses (A) through (D) hereof being referred to as the “Accrued Rights”).

 

The Accrued Rights shall be paid to Executive in a lump sum in cash within 30
days of the date of termination of Executive’s employment, provided that any
amounts paid in respect of Accrued Rights pursuant to clause (D) above shall be
paid in accordance with the terms of the applicable employee benefit plan. 
Following a termination of Executive’s employment (x) by the Company for Cause
or (y) solely with respect to periods on and after the LN Effective Date,
voluntarily by Executive without Good Reason, except as set forth in this
Section 7(a)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

 

4

--------------------------------------------------------------------------------


 

b.             Disability or Death.

 

(i)            The Employment Term and Executive’s employment hereunder shall
terminate upon Executive’s death and may be terminated by the Company if
Executive suffers a Disability.

 

(ii)           This clause (ii) shall apply solely with respect to the period
prior to the LN Effective Date.  For purposes of this Agreement, “Disability”
means personal injury, illness or other cause which has rendered Executive
unable to perform substantially his material duties and responsibilities
hereunder for a period of one hundred twenty (120) consecutive days, or one
hundred twenty (120) out of one hundred eighty (180) consecutive days, as
determined jointly by a physician selected by the Company reasonably acceptable
to Executive (or, if he is incapacitated, his legal representative) and a
physician selected by Executive (or, if he is incapacitated, his legal
representative) and reasonably acceptable to the Company.  If such physicians
cannot agree as to whether Executive has suffered a Disability, they shall
jointly select a third physician who shall make such determination.  The
determination of Disability made in writing to the Company and Executive shall
be final and conclusive for all purposes of the Agreement.

 

(iii)          Upon termination of Executive’s employment hereunder for either
Disability or death, Executive or Executive’s estate (as the case may be) shall
be entitled to receive:

 

(A)          the Accrued Rights (paid as set forth in Section 7(a)(iii) above);

 

(B)           a pro rata portion of the Annual Bonus that Executive would have
been entitled to receive pursuant to Section 4 hereof in such year based upon
the percentage of the fiscal year that shall have elapsed through the date of
Executive’s termination of employment, payable when such Annual Bonus would have
otherwise been payable had Executive’s employment not terminated; and

 

(C)           (I) in the event of termination on account of death, a lump sum
payment equal to one year’s Base Salary, payable within 30 days of the date of
termination of Executive’s employment; and

 

(II) in the event of termination on account of Disability, subject to
Executive’s continued compliance with the provisions of Sections 8 and 9 of this
Agreement, (x) continued payment of the Base Salary on the same basis as
provided prior to such termination for twelve months after the date of such
termination, (y) a lump sum payment of $20,000, payable within 30 days of the
date of termination of Executive’s employment and (z) access to the Company’s
medical insurance for one year following the date of termination of employment;
provided that Executive will be responsible for all applicable premiums.

 

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(iii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

 

5

--------------------------------------------------------------------------------


 

c.             Termination by Company without Cause; Resignation by Executive
for Good Reason.

 

(i)            This clause (i) shall apply solely with respect to the period
prior to the LN Effective Date.  For purposes of this Agreement, “Good Reason”
means, without Executive’s express written consent:

 

(A)          (x)  a material and adverse change in the position(s), authority,
duties or responsibilities (including reporting responsibilities) of Executive
with the Company and its Subsidiaries, or (y) Executive no longer serving as
Chief Executive Officer of the Company during the Employment Term;

 

(B)           any material reduction in salary not agreed to by Executive;

 

(C)           any willful breach by the Company of any other material obligation
of the Company under this Agreement; or

 

(D)          the Company requiring Executive to be based somewhere other than
Beverly Hills, California or West Los Angeles, California.

 

A termination by Executive for Good Reason shall be effective only if Executive
delivers to the Company a Notice of Termination for Good Reason within 60 days
after learning of the circumstances constituting Good Reason.  Executive will be
required to give the Company at least 30 days advance written notice of any
resignation of Executive’s employment with Good Reason.  Notwithstanding the
foregoing, if within 30 days following Executive’s delivery of such Notice of
Termination (the “Cure Period”), the Company has cured the circumstances giving
rise to the Good Reason claim, then such Notice of Termination shall be
ineffective and no Good Reason shall be deemed to exist. In the event that the
Company fails to remedy the condition constituting Good Reason during the Cure
Period, Executive must terminate employment with the Company, if at all, within
90 days following the Cure Period in order for such termination of Executive’s
employment to constitute a termination of Executive’s employment for Good
Reason.

 

(ii)           If (x) Executive resigns for Good Reason or (y) solely with
respect to periods on and after the LN Effective Date, the Company terminates
Executive’s employment without Cause (other than due to death or Disability),
Executive shall be entitled to receive:

 

(A)          the Accrued Rights (paid as set forth in Section 7(a)(iii) above);

 

(B)           subject to Executive’s continued compliance with (x) prior to the
LN Effective Date, the 2004 Agreement (the duration of which has been extended
as provided in the Stock Purchase Agreement), and (y) on and after the LN
Effective Date, the provisions of Sections 8 and 9 of this Agreement (including
Executive’s obligations under the 2004 Agreement (the duration of which has been
extended as provided in the Stock Purchase Agreement and, subject to the
occurrence of the LN Effective Date, the duration of which shall be further
extended pursuant to the LN Employment Agreement)), continued payment of the
Base Salary and Annual Bonus on the same basis

 

6

--------------------------------------------------------------------------------


 

as provided prior to such termination until the expiration of the Employment
Term as if such termination had not occurred;

 

(C)           a lump sum payment equal to the product of (x) the number of years
(including partial years) from and after the date of termination of employment
through and including June 8, 2014, and (y) $20,000, payable within 30 days of
the date of termination of employment; and

 

(D)          access to the Company’s medical insurance through and until June 8,
2014; provided that Executive will be responsible for all applicable premiums.

 

Following Executive’s termination of employment (x) by reason of Executive’s
resignation for Good Reason or (y) solely with respect to periods on and after
the LN Effective Date, by the Company without Cause (other than due to death or
Disability), except as set forth in this Section 7(c), Executive shall have no
further rights to any compensation or any other benefits under this Agreement.

 

(iii)          Notwithstanding anything to the contrary provided in this
Agreement, if Executive resigns for Good Reason prior to the LN Effective Date,
Executive shall thereupon and thereafter no longer be subject to the provisions
of Section 8 of this Agreement; provided, however, that the foregoing shall not
affect Executive’s obligations under the 2004 Agreement (the duration of which
has been extended as provided in the Stock Purchase Agreement). On and after the
LN Effective Date, the first sentence of this clause (iii) shall have no force
or effect. For the avoidance of doubt, on and after the LN Effective Date, upon
a termination of Executive’s employment with the Company by the Executive for
Good Reason or by the Company without Cause, Executive shall be subject to
Section 8 and Section 9 of this Agreement (including Executive’s obligations
under the 2004 Agreement (the duration of which has been extended as provided in
the Stock Purchase Agreement and, subject to the occurrence of the LN Effective
Date, the duration of which shall be further extended pursuant to the LN
Employment Agreement)).

 

d.             Expiration of Employment Term.

 

(i)            Expiration of the Employment Term.  Unless Executive’s employment
is earlier terminated pursuant to paragraph (a), (b) or (c) of this Section 7,
the termination of Executive’s employment hereunder (whether or not Executive
continues as an employee of the Company thereafter) shall be deemed to occur on
the close of business on the last day of the Employment Term and Executive shall
be entitled to receive:

 

(A)          the Accrued Rights (paid as set forth in Section 7(a)(iii) above);
and

 

(B)           if the last day of the Employment Term occurs on or after March 31
of the then current fiscal year, a pro rata portion of the Annual Bonus that
Executive would have been entitled to receive pursuant to Section 4 hereof in
such year based upon the percentage of the fiscal year that shall have elapsed
through the date of Executive’s

 

7

--------------------------------------------------------------------------------


 

termination of employment, payable when such Annual Bonus would have otherwise
been payable had Executive’s employment not terminated.

 

Following termination of Executive’s employment hereunder as a result of the
expiration of the Employment Term, except as set forth in this Section 7(d)(i),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

 

(ii)           Continued Employment Beyond the Expiration of the Employment
Term.  Unless the parties otherwise agree in writing, continuation of
Executive’s employment with the Company beyond the expiration of the Employment
Term shall be deemed an employment at-will and shall not be deemed to extend any
of the provisions of this Agreement and Executive’s employment may thereafter be
terminated at will by either Executive or the Company; provided, that the
provisions of Sections 8, 9 and 10 of this Agreement shall survive any
termination of this Agreement or termination of Executive’s employment
hereunder.

 

e.             Notice of Termination.  Any purported termination of employment
by the Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 12(h) hereof.  For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.

 

f.              Limits on Termination Rights prior to the LN Effective Date;
Certain Termination Rights on and after the LN Effective Date.  Prior to the LN
Effective Date, the Company may not terminate the Employment Term or Executive’s
employment hereunder without Cause.  Prior to the LN Effective Date, Executive
may not terminate the Employment Term or Executive’s employment hereunder
without Good Reason. On and after the LN Effective Date, (i) a termination of
Executive’s employment with Live Nation by Live Nation without Cause (as defined
in the LN Employment Agreement) shall constitute a termination of Executive’s
employment with the Company by the Company without Cause for purposes of this
Agreement, (ii) a termination of Executive’s employment with Live Nation by Live
Nation for Cause (as defined in the LN Employment Agreement) shall constitute a
termination of Executive’s employment with the Company by the Company for Cause
for purposes of this Agreement, (iii) a termination of Executive’s employment
with Live Nation by Executive for Good Reason (as defined in the LN Employment
Agreement) shall constitute a termination of Executive’s employment with the
Company by the Executive for Good Reason for purposes of this Agreement, (iv) a
voluntary termination of Executive’s employment with Live Nation by Executive
without Good Reason (as defined in the LN Employment Agreement) shall constitute
a voluntary termination of Executive’s employment with the Company by the
Executive without Good Reason for purposes of this Agreement, (v) a termination
of Executive’s employment with Live Nation due to Executive’s death shall
constitute a termination of Executive’s employment with the Company due to
Executive’s death for purposes of this Agreement, and (vi) a termination of
Executive’s employment with Live Nation due to Executive’s Disability (as
defined in the LN Employment Agreement) shall constitute a termination of
Executive’s employment with the Company due to Executive’s Disability for
purposes of this Agreement.

 

8

--------------------------------------------------------------------------------


 

8.             Non-Competition; Non-Solicitation.  Executive acknowledges and
recognizes the highly competitive nature of the businesses of the Company and
its Affiliates and accordingly agrees, as a condition of employment and as a
condition to the parties entering into the Transaction, to the non-competition
and non-solicitation provisions contained in the 2004 Agreement (the duration of
which has been extended as provided in the Stock Purchase Agreement, and,
subject to the occurrence of the LN Effective Date, the duration of which shall
be further extended pursuant to the LN Employment Agreement), which are hereby
incorporated herein by reference, during the Employment Term and as otherwise
stated in the 2004 Agreement, the Stock Purchase Agreement and the LN Employment
Agreement.

 

a.             This Section 8(a) shall apply prior to the LN Effective Date.
Notwithstanding and in addition to the above, during the Employment Term and
during any period thereafter during which Executive is continuing to receive
payments of Base Salary and/or an Annual Bonus (provided, that in no event shall
such period after the Employment Term during which Executive is subject to the
restrictions in this Section 8 extend beyond the later of (x) the seventh
anniversary of the Effective Date and (y) one year following the termination of
Executive’s employment with the Company), Executive shall not, directly or
indirectly, for the purpose of conducting or engaging in the Music Business (as
defined in the 2004 Agreement):

 

(i)            call upon, solicit, advise, sign, hire, interfere with, or
otherwise do, or attempt to do, business with any Artist (as defined in the
Stock Purchase Agreement) or other talent or employee of the Company or any of
its Subsidiaries, except on behalf of the Company and its Affiliates (other than
Executive’s secretary, only if such person is only responsible for
standard-secretarial duties); or

 

(ii)           take away or interfere or attempt to interfere with any custom,
trade, business or patronage of the Company or any of its Subsidiaries; or

 

(iii)          induce or attempt to induce any person referenced and not
excluded in this Section 8(a) under a written or oral agreement to leave the
employ of, or violate the terms of their contracts or employment arrangements
with, the Company or any of its Subsidiaries; or

 

(iv)          engage in any similar activity that is competitive with the
Company or any of its businesses with respect to the Music Business (as defined
in the 2004 Agreement) (clauses (i)-(iv) of this Section 8(a), the “Section 8
Activities”);

 

provided, that Executive’s investment in TBA Global Events LLC shall not be
deemed a violation of this Section 8(a) so long as it does not materially
interfere with the performance of his duties hereunder.

 

b.             This Section 8(b) shall apply on and after the LN Effective Date.
Notwithstanding and in addition to the above, during the Employment Term and
following a termination of Executive’s employment until the latest of (x) the
last date that Executive receives payments of Base Salary and/or an Annual
Bonus, (y) the one year anniversary of Executive’s termination of employment and
(z) the Put Milestone Date (as defined below), Executive shall not, directly or
indirectly, for the purpose of conducting or engaging in the Music Business (as
defined in the 2004 Agreement) engage in any Section 8 Activities; provided,
that Executive’s investment in TBA

 

9

--------------------------------------------------------------------------------


 

Global Events LLC shall not be deemed a violation of this Section 8(b) so long
as it does not materially interfere with the performance of his duties
hereunder. For purposes of this Section 8(b), “Put Milestone Date” means the
later of (1) the latest date that the Azoff Trust has the right to exercise a
put pursuant to Section 13 of the LN Employment Agreement and (2) the second
anniversary of the latest date that the Azoff Trust exercises any rights
pursuant to Section 13 of the LN Employment Agreement.

 

c.             It is expressly understood and agreed that although Executive and
the Company consider the non-competition and non-solicitation restrictions
contained herein or contained in the 2004 Agreement, as incorporated by
reference herein, to be reasonable, if a final judicial determination is made by
a court of competent jurisdiction that the time or territory or any other
restriction in that regard is an unenforceable restriction against Executive,
the provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable. 
Alternatively, if any court of competent jurisdiction finds that any such
restriction incorporated by reference in this Agreement is unenforceable, and
such restriction cannot be amended so as to make it enforceable, such finding
shall not affect the enforceability of any of the other restrictions contained
herein.

 

d.             The provisions of this Section 8 shall survive the termination of
Executive’s employment for any reason.

 

9.             Confidentiality; Intellectual Property.

 

a.             Confidentiality.

 

(i)            Executive will not at any time (whether during or after
Executive’s employment with the Company), except as necessary for the conduct of
the Company’s affairs in the ordinary course of business consistent with past
practices of the Company and its Subsidiaries, (A) retain or use for the
benefit, purposes or account of Executive or any other Person; or (B) disclose,
divulge, reveal, communicate, share, transfer or provide access to any Person
outside the Company (other than its professional advisers who are bound by
confidentiality obligations), any non-public, proprietary or confidential
information (including the existence or terms of any contract) concerning the
past, current or future business, activities and operations of the Company, its
Subsidiaries or Affiliates and/or any client of the Company or any other third
party that has disclosed or provided, any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board.

 

(ii)           “Confidential Information” shall not include any information that
is (A) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant; (B) made legitimately available to
Executive by a third party without breach of any confidentiality obligation;
(C) independently developed by Executive following Executive’s termination of
employment by the Company and without reference to Confidential Information or
which contains only the names and contact information for any individual or
business; or (D) required by law to be disclosed; provided, that Executive shall
give prompt written notice to

 

10

--------------------------------------------------------------------------------


 


THE COMPANY OF SUCH REQUIREMENT, DISCLOSE NO MORE INFORMATION THAN IS SO
REQUIRED, AND COOPERATE WITH ANY ATTEMPTS BY THE COMPANY TO OBTAIN A PROTECTIVE
ORDER OR SIMILAR TREATMENT.


 


(III)                               EXCEPT AS REQUIRED BY LAW, EXECUTIVE WILL
NOT DISCLOSE TO ANYONE, OTHER THAN EXECUTIVE’S IMMEDIATE FAMILY AND LEGAL OR
FINANCIAL ADVISORS, THE EXISTENCE OR CONTENTS OF THIS AGREEMENT; PROVIDED, THAT
EXECUTIVE MAY DISCLOSE-TO ANY PROSPECTIVE FUTURE EMPLOYER THE PROVISIONS OF
SECTIONS 8 AND 9 OF THIS AGREEMENT; PROVIDED THEY AGREE TO MAINTAIN THE
CONFIDENTIALITY OF SUCH TERMS.


 


(IV)                              UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY FOR ANY REASON, EXECUTIVE SHALL (A) CEASE, AND NOT THEREAFTER
COMMENCE, USE OF ANY CONFIDENTIAL INFORMATION OWNED OR USED BY THE COMPANY OR
ITS SUBSIDIARIES; (B) IMMEDIATELY DESTROY, DELETE, OR RETURN TO THE COMPANY, AT
THE COMPANY’S OPTION, ALL ORIGINALS AND COPIES IN ANY FORM OR MEDIUM (INCLUDING
MEMORANDA, BOOKS, PAPERS, PLANS, COMPUTER FILES, LETTERS AND OTHER DATA) IN
EXECUTIVE’S POSSESSION OR CONTROL (INCLUDING ANY OF THE FOREGOING STORED OR
LOCATED IN EXECUTIVE’S OFFICE, HOME, LAPTOP OR OTHER COMPUTER, WHETHER OR NOT
COMPANY PROPERTY) THAT CONTAIN CONFIDENTIAL INFORMATION OR OTHERWISE RELATE TO
THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES, EXCEPT THAT EXECUTIVE MAY
RETAIN ONLY THOSE PORTIONS OF ANY PERSONAL NOTES, NOTEBOOKS AND DIARIES THAT DO
NOT CONTAIN ANY CONFIDENTIAL INFORMATION AND EXECUTIVE’S PERSONAL COMPENSATION
STATEMENTS; AND (C) NOTIFY AND FULLY COOPERATE WITH THE COMPANY REGARDING THE
DELIVERY OR DESTRUCTION OF ANY OTHER CONFIDENTIAL INFORMATION OF WHICH EXECUTIVE
IS OR BECOMES AWARE.


 


(V)                                 EXECUTIVE SHALL NOT IMPROPERLY USE FOR THE
BENEFIT OF, BRING TO ANY PREMISES OF, DIVULGE, DISCLOSE, COMMUNICATE, REVEAL,
TRANSFER OR PROVIDE ACCESS TO, OR SHARE WITH THE COMPANY ANY CONFIDENTIAL,
PROPRIETARY OR NON-PUBLIC INFORMATION OR INTELLECTUAL PROPERTY RELATING TO A
FORMER EMPLOYER OR OTHER THIRD PARTY WITHOUT THE PRIOR WRITTEN PERMISSION OF
SUCH THIRD PARTY.  EXECUTIVE HEREBY INDEMNIFIES, HOLDS HARMLESS AND AGREES TO
DEFEND THE COMPANY AND ITS OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES, AGENTS AND
REPRESENTATIVES FROM ANY BREACH OF THE FOREGOING COVENANT.


 


(VI)                              EXECUTIVE SHALL BE FREE TO USE, BUT MAY NOT
DISCLOSE IN ANY MANNER PER THIS SECTION 9(A), INFORMATION IN INTANGIBLE FORM
RETAINED IN THE MEMORY OF EXECUTIVE, INCLUDING, WITHOUT LIMITATION IDEAS,
CONCEPTS, KNOW-HOW OR TECHNIQUES, FOR ANY PURPOSE.

 


B.                            INTELLECTUAL PROPERTY.


 


(I)                                     IF EXECUTIVE HAS CREATED, INVENTED,
DESIGNED, DEVELOPED, CONTRIBUTED TO OR IMPROVED ANY WORKS OF AUTHORSHIP,
INVENTIONS, INTELLECTUAL PROPERTY, MATERIALS, DOCUMENTS OR OTHER WORK PRODUCT
(INCLUDING WITHOUT LIMITATION, RESEARCH, REPORTS, SOFTWARE, DATABASES, SYSTEMS,
APPLICATIONS, PRESENTATIONS, TEXTUAL WORKS, CONTENT, OR AUDIOVISUAL MATERIALS)
RELATED TO THE MUSIC MANAGEMENT BUSINESS (AS SUCH TERM IS DEFINED IN THE STOCK
PURCHASE AGREEMENT), INCLUDING, WITHOUT LIMITATION, THE MUSIC SERVICES BUSINESS
(“WORKS”), EITHER ALONE OR WITH THIRD PARTIES, PRIOR TO EXECUTIVE’S EMPLOYMENT
BY THE COMPANY, THAT ARE RELEVANT TO SUCH EMPLOYMENT (“PRIOR WORKS”), EXECUTIVE
HEREBY GRANTS THE COMPANY A PERPETUAL, NON-EXCLUSIVE, ROYALTY-FREE, WORLDWIDE,
ASSIGNABLE, SUBLICENSABLE LICENSE UNDER ALL RIGHTS AND INTELLECTUAL PROPERTY
RIGHTS (INCLUDING RIGHTS UNDER PATENT, INDUSTRIAL PROPERTY, COPYRIGHT,
TRADEMARK, TRADE SECRET, UNFAIR

 

11

--------------------------------------------------------------------------------


 


COMPETITION AND RELATED LAWS) THEREIN FOR ALL PURPOSES IN CONNECTION WITH THE
COMPANY’S CURRENT AND FUTURE BUSINESS.


 


(II)                                  IF EXECUTIVE CREATES, INVENTS, DESIGNS,
DEVELOPS, CONTRIBUTES TO OR IMPROVES ANY WORKS, EITHER ALONE OR WITH THIRD
PARTIES, AT ANY TIME DURING EXECUTIVE’S EMPLOYMENT BY THE COMPANY AND WITHIN THE
SCOPE OF SUCH EMPLOYMENT AND/OR WITH THE USE OF ANY THE COMPANY RESOURCES
(“COMPANY WORKS”), EXECUTIVE SHALL PROMPTLY AND FULLY DISCLOSE SAME TO THE
COMPANY AND HEREBY IRREVOCABLY ASSIGNS, TRANSFERS AND CONVEYS, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, ALL RIGHTS AND INTELLECTUAL PROPERTY RIGHTS
THEREIN (INCLUDING RIGHTS UNDER PATENT, INDUSTRIAL PROPERTY, COPYRIGHT,
TRADEMARK, TRADE SECRET, UNFAIR COMPETITION AND RELATED LAWS) TO THE COMPANY TO
THE EXTENT OWNERSHIP OF ANY SUCH RIGHTS DOES NOT VEST ORIGINALLY IN THE COMPANY.


 


(III)                               EXECUTIVE SHALL TAKE ALL REASONABLY
REQUESTED ACTIONS AND EXECUTE ALL REASONABLY REQUESTED DOCUMENTS (INCLUDING ANY
LICENSES OR ASSIGNMENTS REQUIRED BY A GOVERNMENT CONTRACT) AT THE COMPANY’S
EXPENSE (BUT WITHOUT FURTHER REMUNERATION) TO ASSIST THE COMPANY IN VALIDATING,
MAINTAINING, PROTECTING, ENFORCING, PERFECTING, RECORDING, PATENTING OR
REGISTERING ANY OF THE COMPANY’S RIGHTS IN THE PRIOR WORKS AND COMPANY WORKS. 
IF THE COMPANY IS UNABLE FOR ANY OTHER REASON TO SECURE EXECUTIVE’S SIGNATURE ON
ANY DOCUMENT FOR THIS PURPOSE, THEN EXECUTIVE HEREBY IRREVOCABLY DESIGNATES AND
APPOINTS THE COMPANY AND ITS DULY AUTHORIZED OFFICERS AND AGENTS AS EXECUTIVE’S
AGENT AND ATTORNEY IN FACT, TO ACT FOR AND IN EXECUTIVE’S BEHALF AND STEAD TO
EXECUTE ANY DOCUMENTS AND TO DO ALL OTHER LAWFULLY PERMITTED ACTS IN CONNECTION
WITH THE FOREGOING.


 


C.                             THE PROVISIONS OF THIS SECTION 9 SHALL SURVIVE
THE TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY REASON.


 


10.                                 SPECIFIC PERFORMANCE.  EXECUTIVE
ACKNOWLEDGES AND AGREES THAT THE COMPANY’S REMEDIES AT LAW FOR A BREACH OR
THREATENED BREACH OF ANY OF THE PROVISIONS OF SECTION 8 OR SECTION 9 WOULD BE
INADEQUATE AND THE COMPANY WOULD SUFFER IRREPARABLE DAMAGES AS A RESULT OF SUCH
BREACH OR THREATENED BREACH.  IN RECOGNITION OF THIS FACT, EXECUTIVE AGREES
THAT, IN THE EVENT OF SUCH A BREACH OR THREATENED BREACH, IN ADDITION TO ANY
REMEDIES AT LAW, THE COMPANY, WITHOUT POSTING ANY BOND, SHALL BE ENTITLED TO
CEASE MAKING ANY PAYMENTS OR PROVIDING ANY BENEFIT OTHERWISE REQUIRED BY THIS
AGREEMENT AND OBTAIN EQUITABLE RELIEF IN THE FORM OF SPECIFIC PERFORMANCE,
TEMPORARY RESTRAINING ORDER, TEMPORARY OR PERMANENT INJUNCTION OR ANY OTHER
EQUITABLE REMEDY WHICH MAY THEN BE AVAILABLE. THE PROVISIONS OF THIS SECTION 10
SHALL SURVIVE THE TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY REASON.


 


11.                                 SECTION 409A.


 


A.                             GENERAL.  IT IS INTENDED THAT THIS AGREEMENT
SHALL COMPLY WITH THE PROVISIONS OF SECTION 409A OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”) AND THE TREASURY REGULATIONS RELATING THERETO, OR
AN EXEMPTION TO SECTION 409A OF THE CODE.  ANY PAYMENTS THAT QUALIFY FOR THE
“SHORT-TERM DEFERRAL” EXCEPTION OR ANOTHER EXCEPTION UNDER SECTION 409A OF THE
CODE SHALL BE PAID UNDER THE APPLICABLE EXCEPTION.  FOR PURPOSES OF THE
LIMITATIONS ON NONQUALIFIED DEFERRED COMPENSATION UNDER SECTION 409A OF THE
CODE, EACH PAYMENT OF COMPENSATION UNDER THIS AGREEMENT SHALL BE TREATED AS A
SEPARATE PAYMENT OF COMPENSATION FOR PURPOSES OF APPLYING THE SECTION 

 

12

--------------------------------------------------------------------------------


 


409A OF THE CODE DEFERRAL ELECTION RULES AND THE EXCLUSION UNDER SECTION 409A OF
THE CODE FOR CERTAIN SHORT-TERM DEFERRAL AMOUNTS.  ALL PAYMENTS OF DEFERRED
COMPENSATION TO BE MADE UPON A TERMINATION OF EMPLOYMENT UNDER THIS AGREEMENT
MAY BE MADE ONLY UPON A “SEPARATION FROM SERVICE” UNDER SECTION 409A OF THE
CODE.  IN NO EVENT MAY EXECUTIVE, DIRECTLY OR INDIRECTLY, DESIGNATE THE CALENDAR
YEAR OF ANY PAYMENT UNDER THIS AGREEMENT.


 


B.                            IN-KIND BENEFITS AND REIMBURSEMENTS. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, ALL REIMBURSEMENTS
AND IN-KIND BENEFITS PROVIDED UNDER THIS AGREEMENT SHALL BE MADE OR PROVIDED IN
ACCORDANCE WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE, INCLUDING, WHERE
APPLICABLE, THE REQUIREMENT THAT (I) ANY REIMBURSEMENT IS FOR EXPENSES INCURRED
DURING EXECUTIVE’S LIFETIME (OR DURING A SHORTER PERIOD OF TIME SPECIFIED IN
THIS AGREEMENT); (II) THE AMOUNT OF EXPENSES ELIGIBLE FOR REIMBURSEMENT, OR IN
KIND BENEFITS PROVIDED, DURING A CALENDAR YEAR MAY NOT AFFECT THE EXPENSES
ELIGIBLE FOR REIMBURSEMENT, OR IN KIND BENEFITS TO BE PROVIDED, IN ANY OTHER
CALENDAR YEAR; (III) THE REIMBURSEMENT OF AN ELIGIBLE EXPENSE WILL BE MADE NO
LATER THAN THE LAST DAY OF THE CALENDAR YEAR FOLLOWING THE YEAR IN WHICH THE
EXPENSE IS INCURRED; AND (IV) THE RIGHT TO REIMBURSEMENT OR IN KIND BENEFITS IS
NOT SUBJECT TO LIQUIDATION OR EXCHANGE FOR ANOTHER BENEFIT.


 


C.                             DELAY OF PAYMENTS.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT TO THE CONTRARY, IF EXECUTIVE IS CONSIDERED A
“SPECIFIED EMPLOYEE” FOR PURPOSES OF SECTION 409A OF THE CODE (AS DETERMINED IN
ACCORDANCE WITH THE METHODOLOGY ESTABLISHED BY THE COMPANY AS IN EFFECT ON THE
DATE OF TERMINATION), ANY PAYMENT THAT CONSTITUTES NONQUALIFIED DEFERRED
COMPENSATION WITHIN THE MEANING OF SECTION 409A OF THE CODE THAT IS OTHERWISE
DUE TO EXECUTIVE UNDER THIS AGREEMENT DURING THE SIX (6) MONTH PERIOD FOLLOWING
HIS SEPARATION FROM SERVICE (AS DETERMINED IN ACCORDANCE WITH SECTION 409A OF
THE CODE) ON ACCOUNT OF HIS SEPARATION FROM SERVICE SHALL BE ACCUMULATED AND
PAID TO EXECUTIVE ON THE FIRST BUSINESS DAY OF THE SEVENTH MONTH FOLLOWING HIS
SEPARATION FROM SERVICE (THE “DELAYED PAYMENT DATE”).  IF EXECUTIVE DIES DURING
THE POSTPONEMENT PERIOD, THE AMOUNTS AND ENTITLEMENTS DELAYED ON ACCOUNT OF
SECTION 409A OF THE CODE SHALL BE PAID TO THE PERSONAL REPRESENTATIVE OF HIS
ESTATE ON THE FIRST TO OCCUR OF THE DELAYED PAYMENT DATE OR THIRTY (30) DAYS
AFTER THE DATE OF EXECUTIVE’S DEATH.


 


12.                                 MISCELLANEOUS.


 


A.                             GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.


 


B.                            ENTIRE AGREEMENT/AMENDMENTS.  THIS AGREEMENT
CONTAINS THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE EMPLOYMENT
OF EXECUTIVE BY THE COMPANY.  THERE ARE NO RESTRICTIONS, AGREEMENTS, PROMISES,
WARRANTIES, COVENANTS OR UNDERTAKINGS BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREIN OTHER THAN THOSE EXPRESSLY SET FORTH HEREIN.  THIS
AGREEMENT MAY NOT BE ALTERED, MODIFIED, OR AMENDED EXCEPT BY WRITTEN INSTRUMENT
SIGNED BY THE PARTIES HERETO.


 


C.                             NO WAIVER.  THE FAILURE OF A PARTY TO INSIST UPON
STRICT ADHERENCE TO ANY TERM OF THIS AGREEMENT ON ANY OCCASION SHALL NOT BE
CONSIDERED A WAIVER OF SUCH PARTY’S RIGHTS OR DEPRIVE SUCH PARTY OF THE RIGHT
THEREAFTER TO INSIST UPON STRICT ADHERENCE TO THAT TERM OR ANY OTHER TERM OF
THIS AGREEMENT.

 

13

--------------------------------------------------------------------------------


 


D.                            SEVERABILITY.  IN THE EVENT THAT ANY ONE OR MORE
OF THE PROVISIONS OF THIS AGREEMENT SHALL BE OR BECOME INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS OF THIS AGREEMENT SHALL NOT BE AFFECTED THEREBY.


 


E.                             ASSIGNMENT.  THIS AGREEMENT, AND ALL OF
EXECUTIVE’S RIGHTS AND DUTIES HEREUNDER, SHALL NOT BE ASSIGNABLE OR DELEGABLE BY
EXECUTIVE.  ANY PURPORTED ASSIGNMENT OR DELEGATION BY EXECUTIVE IN VIOLATION OF
THE FOREGOING SHALL BE NULL AND VOID AB INITIO AND OF NO FORCE AND EFFECT.  THIS
AGREEMENT MAY BE ASSIGNED BY THE COMPANY TO A PERSON OR ENTITY THAT IS AN
AFFILIATE OR A SUCCESSOR IN INTEREST TO SUBSTANTIALLY ALL OF THE BUSINESS
OPERATIONS OF THE COMPANY.  UPON SUCH ASSIGNMENT, THE RIGHTS AND OBLIGATIONS OF
THE COMPANY HEREUNDER SHALL BECOME THE RIGHTS AND OBLIGATIONS OF SUCH AFFILIATE
OR SUCCESSOR PERSON OR ENTITY.


 


F.                               SET OFF; NO MITIGATION.  THE COMPANY’S
OBLIGATION TO PAY EXECUTIVE THE AMOUNTS PROVIDED AND TO MAKE THE ARRANGEMENTS
PROVIDED HEREUNDER SHALL BE SUBJECT TO SET-OFF, COUNTERCLAIM OR RECOUPMENT OF
AMOUNTS OWED BY EXECUTIVE TO THE COMPANY OR ITS SUBSIDIARIES.  IN THE EVENT OF A
TERMINATION OF EMPLOYMENT REQUIRING THE COMPANY TO MAKE PAYMENTS TO EXECUTIVE,
ANY SUCH PAYMENTS SHALL BE OFFSET BY AMOUNTS, IF ANY, EARNED BY EXECUTIVE
THROUGH OTHER PROFESSIONAL ACTIVITIES DURING THE PERIOD COMMENCING ON SUCH
TERMINATION OF EMPLOYMENT AND ENDING ON THE SEVENTH ANNIVERSARY OF THE EFFECTIVE
DATE, PROVIDED EXECUTIVE SHALL NOT BE REQUIRED TO SEEK ALTERNATE EMPLOYMENT.


 


G.                            SUCCESSORS; BINDING AGREEMENT.  THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON PERSONAL OR LEGAL
REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES,
DEVISEES AND LEGATEES.


 


H.                            NOTICE.  FOR THE PURPOSE OF THIS AGREEMENT,
NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN THE AGREEMENT SHALL BE IN
WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED BY HAND OR
OVERNIGHT COURIER OR THREE DAYS AFTER IT HAS BEEN MAILED BY UNITED STATES
REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO THE
RESPECTIVE ADDRESSES SET FORTH BELOW IN THIS AGREEMENT, OR TO SUCH OTHER ADDRESS
AS EITHER PARTY MAY HAVE FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE
HEREWITH, EXCEPT THAT NOTICE OF CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON
RECEIPT.


 

If to the Company:

 

Front Line Management Group, Inc.
1100 Glendon Avenue
Los Angeles, California 90024
Facsimile:  (310) 209-3139
Attention:  Chief Financial Officer

 

With a copy to:

 

Ticketmaster Entertainment, Inc.
8800 West Sunset Boulevard
West Hollywood, CA 90069
Facsimile:  (310) 386-1244
Attention:  General Counsel

 

14

--------------------------------------------------------------------------------


 

If to Executive:

 

To the most recent address of Executive set forth in the personnel records of
the Company.

 


I.                                CONFLICTS OF INTEREST.  IN LIGHT OF THE FACT
THAT AFFILIATES AND/OR STOCKHOLDERS OF THE COMPANY FREQUENTLY ENTER INTO
AGREEMENTS WITH RECORDING ARTISTS, SONGWRITERS AND OTHERS WHO COULD POTENTIALLY
BE REPRESENTED BY THE COMPANY, EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT IT
IS THE INTENT OF THE PARTIES THAT, IN ANY SITUATION IN WHICH THE INTERESTS OF
THE COMPANY AND/OR ANY OF ITS ARTISTS ARE OR MAY BE ADVERSE TO THE INTERESTS OF
SUCH AFFILIATES AND/OR STOCKHOLDERS, EXECUTIVE IS TO ACT SOLELY IN THE INTERESTS
OF THE COMPANY AND ITS ARTISTS, AND THAT EXECUTIVE HAS NO DUTY WHATSOEVER TO ACT
IN THE INTERESTS OF ANY SUCH AFFILIATES AND/OR STOCKHOLDERS (EXCEPT FOR THE
COMPANY).  EXECUTIVE FURTHER AGREES TO WORK WITH THE COMPANY TO ESTABLISH AND
MAINTAIN SUCH PROCEDURES AS ARE NECESSARY TO MITIGATE ANY CONFLICT OF INTEREST.


 


J.                                EXECUTIVE REPRESENTATION.  EXECUTIVE HEREBY
REPRESENTS TO THE COMPANY THAT THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY
EXECUTIVE AND THE COMPANY AND THE PERFORMANCE BY EXECUTIVE OF EXECUTIVE’S DUTIES
HEREUNDER SHALL NOT CONSTITUTE A BREACH OF, OR OTHERWISE CONTRAVENE, THE TERMS
OF ANY EMPLOYMENT AGREEMENT OR OTHER AGREEMENT OR POLICY TO WHICH EXECUTIVE IS A
PARTY OR OTHERWISE BOUND.


 


K.                             PRIOR AGREEMENTS.  THIS AGREEMENT SUPERSEDES ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS (INCLUDING VERBAL AGREEMENTS) BETWEEN
EXECUTIVE AND THE COMPANY AND/OR ITS SUBSIDIARIES AND/OR AFFILIATES REGARDING
THE TERMS AND CONDITIONS OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.


 


L.                                COOPERATION.  EXECUTIVE SHALL PROVIDE
EXECUTIVE’S REASONABLE COOPERATION IN CONNECTION WITH ANY ACTION OR PROCEEDING
(OR ANY APPEAL FROM ANY ACTION OR PROCEEDING) THAT RELATES TO EVENTS OCCURRING
DURING EXECUTIVE’S EMPLOYMENT HEREUNDER.  THIS PROVISION SHALL SURVIVE ANY
TERMINATION OF THIS AGREEMENT.


 


M.                          WITHHOLDING TAXES.  THE COMPANY MAY WITHHOLD FROM
ANY AMOUNTS PAYABLE UNDER THIS AGREEMENT SUCH FEDERAL, STATE AND LOCAL TAXES AS
MAY BE REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR REGULATION.


 


N.                            COUNTERPARTS.  THIS AGREEMENT SHALL BE EXECUTED
USING SEPARATE SIGNATURE PAGES FOR EACH SIGNATORY, AND MAY BE SIGNED IN
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT AS IF THE
SIGNATURES THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.


 

[signature pages to follow]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Front Line Management Group, Inc, has duly executed this
Agreement as of the day and year first above written.

 

 

FRONT LINE MANAGEMENT GROUP, INC.

 

 

 

/s/ Colin Hodgson

 

By: Colin Hodgson

 

Title: Chief Financial Officer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive has duly executed this Agreement as of the day and
year first above written.

 

 

 

/s/ Irving Azoff

 

IRVING AZOFF

 

[SIGNATURE PAGE TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT]

 

--------------------------------------------------------------------------------